PER CURIAM.
The defendant, having been found guilty of a felony by a jury, appeals.①
*21His sole contention on appeal is that under the Constitution of the United States the defendant was entitled to have the jury instructed that to find him guilty the jurors must unanimously agree as to his guilt. This issue has been decided contra to the defendant’s contention in State v. Gann, 254 Or 549, 463 P2d 570, handed down by the Oregon Supreme Court on December 19, 1969.
Affirmed.

 This appeal does not involve a first-degree murder conviction.